DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 10, 12-16, 18, 22, 23, 25, 29 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In each of claims 1, 3-7, 9, 10, 12-16, 18, 22, 23, 25, 29 and 31-36, a method of “providing thermal isolation” is claimed, yet no actual method steps dealing with this method 

2) In claim 1, the terms “permanent inorganic binding agent”, “inorganic binding agent” and “permanent binding agent” are all employed, and it is not clear if thee are three different and required components or if these three terms are being employed for the same component, thereby rendering the scope of the claim indefinite.

3) In claim 22, the claim  recites measurements taken after vibration of the mixture, however no such vibration step is ever recited either in claim 22 or in claim 25, from which this claim  depends, thereby making the scope of the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9, 10, 12-16, 18, 22, 23, 25, 29 and 31-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-11 and 13- of copending Application No. 16/313,505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the recited application of and compositions claimed in the ‘505 application overlap those of the instant claims in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 10, 12-16, 18, 22, 23, 25, 29 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,558,591 to Yendrek et al (Yendreck et al). Yendreck et al .
With respect to claims 3-7 and 29 Yendreck et al teaches using the refractory plate as a cover for a mold or vessel (see col. 1 lines 25-45 for example), meeting the above claim limitations at least because the instant claims recited no actual method steps for the recited covering. 

With respect to claims 12-16, 18 and  22, and the physical characteristics recited therein, as stated above, since the plate or slab of Yenreck et al is of substantially the same composition, produced in substantially the same manner, the various recited physical properties would be reasonably expected to also be substantially the same.
With respect to claim 23, the mixture of Yendreck et al, as explained above, meet the recited component ranges.
With respect to claims 35 and 36, Yendreck allows for the total aggregate component to be of rice husk ash.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 12/8/2020 is sufficient to overcome the rejection of claims1, 3-7, 9, 10, 12-16, 18, 22, 23, 25, 29 and 31-36   based upon GB’143.

Response to Arguments
Applicant's arguments filed on 12/8/2020 have been fully considered but they are not fully persuasive. Initially, it is noted that applicants amendments, declaration and response is sufficient to overcome the previously advanced rejections of the instant  claims under 35 USC 103 over either of GB’143 or Recknagel. These rejections have been withdrawn. Applicant’s arguments with respect to these rejections have been considered but are moot because the 
 Applicant’s argument that the claims now overcome the previously advanced rejections under 35 USC 112(b) since they now recited method steps for forming the refractory plate is not persuasive at least because, as state above, the claims are directed to a use of the claimed plate, and no clear method steps of using the plate have yet been added to the claims. 
Applicant’s further argument that the instant claims are patentably distinct from the claims of the ‘505 application since the plate of the ‘505 application requires an expanding agent which would not allow for the recited softening points required by the instant claims  is not persuasive at least because the instant claims allow for other unnamed components as presently written, and the softening point (just below a melting point) for the plate of the ‘505 application is stated to be at 1650 degrees C (see paragraph [0074] of the ‘505 application for example, and within the instantly claimed range). 
Applicant’s amendment however has overcome the obviousness type double patenting rejection based upon co-pending application 16/313629.

Conclusion













 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk